       2:17-cr-20037-JES-JEH # 386        Page 1 of 1                                       E-FILED
                                                                 Tuesday, 18 June, 2019 09:08:16 AM
                                                                       Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )      Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

                                         ORDER

      Now before the Court is Defendant’s Motion for Order to Show Cause (Doc. 381),

seeking an order directing the University of Illinois to show cause why it should not be

held in contempt for failure to comply with a subpoena duces tecum served upon it by

Defendant on May 30, 2019. The University, by and through its legal representatives, is

hereby ORDERED to appear at 9:00am on Monday, June 24, in the United States District

Court for the Central District of Illinois, Room 202, 100 NE Monroe Street, Peoria, IL,

61602. The University is further ORDERED to produce on that date and time any and all

records in its possession responsive to the May 30, 2019, subpoena for in camera review

by the Court.



Entered on the 18th day of June, 2019.

                                                s/ James E. Shadid
                                                James E. Shadid
                                                United States District Judge
